Case: 4:16-cv-02163-CDP Doc. #: 305 Filed: 05/13/21 Page: 1 of 1 PageID #: 5554




                 Request for clarification of contempt compliance

                 I Tonia Haddix (counterclaim defendant) request
                 clarification on contempt order as follows:
                   1) per order counterclaim defendant attempted to
                       contact multiple attorneys to represent myself in
                       this case with no one willing to do so.
                   2) Per an article in The Festus Leader , Mr Jared
                       Goodman from PETA states all chimps were court
                       ordered to be moved to Center forGreat Apes, so
                       with that said what compliance is needed?
                   3) So from these positions I’m very confused as to
                       what the court is looking for with compliance.

                  Tonia Haddix
                  12340 State Rd CC
                  Festus MO 63028
                  417 440-1351
                  Lazyjet69@yahoo.
                  com
